DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US2016/0091109 (“Woods”).
Regarding claim 1, Woods discloses a fluid flow control system, comprising:
a manifold body (16) defining an internal chamber (chamber within which stem 32 is disposed);
a first port (port within which first valve 26 is disposed) in fluid communication with the internal chamber;
a second port (port within which first valve 30 is disposed) in fluid communication with the internal chamber;
a third port (port within which first valve 28 is disposed) in fluid communication with the internal chamber;
a first valve (26) controlling fluid flow through the first port, wherein the first valve includes a first valve activator (46);
a second valve (30) controlling fluid flow through the second port, wherein the second valve includes a second valve activator (50);
a third valve (28) controlling fluid flow through the third port, wherein the third valve includes a third valve activator (48); and
a movable cam (32) at least partially located within the internal chamber, wherein the movable cam includes: (a) one or more first valve activator surfaces (62) that interact with the first valve activator to change the first valve between a closed configuration and an open configuration when the movable cam is moved, (b) one or more second valve activator surfaces (64) that interact with the second valve activator to change the second valve between a closed configuration and an open configuration when the movable cam is moved, and (c) one or more third valve activator surfaces (66) that interact with the third valve activator to change the third valve between a closed configuration and an open configuration when the movable cam is moved (cam 32 is rotated to allow any one of valves 22, 24, 26 or 28 to open while vent valve 30 remains closed to allow inflation, any one of valves 22, 24, 26 or 28 to open to communicate with open vent valve 30, or close all valves 22, 24, 26, 28 and 30; see paragraph [0037]).
With regards to the recitation “for an article of footwear”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 2, Woods discloses the fluid flow control system, wherein, in at least one position of the movable cam, the one or more first valve activator surfaces (62), the one or more second valve activator surfaces (64), and the one or more third valve activator surfaces (66) are longitudinally and circumferentially spaced with respect to one another such that: (a) none of the one or more first valve activator surfaces interacts with the first valve activator (46) to thereby place the first valve in the closed configuration, (b) none of the one or more second valve activator surfaces interacts with the second valve activator (50) to thereby place the second valve in the closed configuration, and (c) none of the one or more third valve activator surfaces interacts with the third valve activator (48) to thereby place the third valve in the closed configuration (all valves 22, 24, 26, 28 and 30 are closed to prevent inflation or venting; see paragraph [0037]).
Regarding claim 3, Woods discloses the fluid flow control system, wherein, in at least one position of the movable cam, the one or more first valve activator surfaces (62), the one or more second valve activator surfaces (64), and the one or more third valve activator surfaces (66) are longitudinally and circumferentially spaced with respect to one another such that: (a) none of the one or more first valve activator surfaces interacts with the first valve activator (46) to thereby place the first valve in the closed configuration, (b) none of the one or more second valve activator surfaces interacts with the second valve activator (50) to thereby place the second valve in the closed configuration, and (c) at least one of the one or more third valve activator surfaces interacts with the third valve activator (48) to thereby place the third valve in the open configuration (cam 32 is rotated to allow any one of valves 22, 24, 26 or 28 to open while vent valve 30 remains closed to allow communication with inflation port 20 to allow inflation; see paragraph [0037]).
Regarding claim 4, Woods discloses the fluid flow control system, wherein, in at least one position of the movable cam, the one or more first valve activator surfaces (62), the one or more second valve activator surfaces (64), and the one or more third valve activator surfaces (66) are longitudinally and circumferentially spaced with respect to one another such that: (a) none of the one or more first valve activator surfaces interacts with the first valve activator (46) to thereby place the first valve in the closed configuration, (b) at least one of the one or more second valve activator surfaces interacts with the second valve activator (50) to thereby place the second valve in the open configuration, and (c) at least one of the one or more third valve activator surfaces interacts with the third valve activator (48) to thereby place the third valve in the open configuration (cam 32 is rotated to allow any one of valves 22, 24, 26 or 28 to open to communicate with opened vent valve 30 to allow for deflation therethrough; see paragraph [0037]).
Regarding claim 5, Woods discloses the fluid flow control system, wherein, in at least one position of the movable cam, the one or more first valve activator surfaces (62), the one or more second valve activator surfaces (64), and the one or more third valve activator surfaces (66) are longitudinally and circumferentially spaced with respect to one another such that: (a) at least one of the one or more first valve activator surfaces interacts with the first valve activator (46) to thereby place the first valve in the open configuration, (b) at least one of the one or more second valve activator surfaces interacts with the second valve activator (50) to thereby place the second valve in the open configuration, and (c) none of the one or more third valve activator surfaces interacts with the third valve activator (48) to thereby place the third valve in the closed configuration (cam 32 is rotated to allow any one of valves 22, 24, 26 or 28 to open to communicate with opened vent valve 30 to allow for deflation therethrough; see paragraph [0037]).
Regarding claim 18, Woods discloses a fluid flow control system comprising:
a manifold body (16) defining an internal chamber (chamber within which stem 32 is disposed);
a first port (port within which first valve 26 is disposed) in fluid communication with the internal chamber;
a first valve (26) controlling fluid flow through the first port, wherein the first valve includes a first valve activator (46); and
a movable cam (32) at least partially located within the internal chamber, wherein the movable cam includes one or more first valve activator surfaces (62) that interact with the first valve activator to change the first valve between a closed configuration and an open configuration (cam 32 is rotated to allow any one of valves 22, 24, 26 or 28 to open while vent valve 30 remains closed to allow inflation, any one of valves 22, 24, 26 or 28 to open to communicate with opened vent valve 30, or close all valves 22, 24, 26, 28 and 30; see paragraph [0037]).
With regards to the recitation “for an article of footwear”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 19, Woods discloses a second port (port in which valve 30 is disposed) in fluid communication with the internal chamber (chamber within which stem 32 is disposed); and
a second valve (30) controlling fluid flow through the second port, wherein the second valve includes a second valve activator (50);
wherein the movable cam (32) further includes one or more second valve activator surfaces (64) that interact with the second valve activator to change the second valve between a closed configuration and an open configuration (cam 32 is rotated to allow any one of valves 22, 24, 26 or 28 to open while vent valve 30 remains closed to allow inflation, any one of valves 22, 24, 26 or 28 to open to communicate with opened vent valve 30, or close all valves 22, 24, 26, 28 and 30; see paragraph [0037]).
Regarding claim 20, Wood discloses the first port (port in which valve 26 is disposed) and the second port (port in which valve 30 is disposed) are aligned and extend in parallel (see fig. 3) along one side of the manifold body, and wherein the fluid flow control system further comprises;
a third port (port in which valve 28 is disposed) in fluid communication with the internal chamber (chamber within which stem 32 is disposed); and
a third valve (28) controlling fluid flow through the third port, wherein the third valve includes a third valve activator (48); and
wherein the movable cam (32) further includes one or more third valve activator surfaces (66) that interact with the third valve activator to change the third valve between a closed configuration and an open configuration (cam 32 is rotated to allow any one of valves 22, 24, 26 or 28 to open while vent valve 30 remains closed to allow inflation, any one of valves 22, 24, 26 or 28 to open to communicate with opened vent valve 30, or close all valves 22, 24, 26, 28 and 30; see paragraph [0037]).
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 16 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 14. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Allowable Subject Matter
Claim(s) 6-15 is/are allowed.
Claim(s) 16-17 would be allowable if rewritten or amended to overcome the double patenting objection(s) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 6-17, the closest prior art discloses the footwear foot support system having a plurality of valves, each controlling a port to a respective foot support bladder or vent; however, the closest prior art does not disclose the footwear foot support system wherein the first valve controls fluid flow between the internal chamber and the fluid source container through the first port, in combination with the remainder limitations of the independent claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US2015/0041006 and US2021/0207728 disclose multiway valves having a rotatable cam, which controls the sequential opening and closing of a plurality of discharge valves.  US2007/0262278 discloses a multiway valve having a reciprocating cam, which sequentially opens and closes a plurality of discharge valves.  US2002/0035794 discloses footwear having a plurality of foot support bladders and a rotary multivalve having a plurality of apertures extending therethrough to control selective filling of the plurality of foot support bladders.  US2020/0170343 discloses footwear having a plurality of foot support bladders whose fluid supply is controlled by a plurality of solenoid valves.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAILEY K DO whose telephone number is (571)270-3458 and direct fax number is (571)270-4458. The examiner can normally be reached Generally Monday-Thursday 8am-5pm ET, Friday 8am-12pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart at 571-272-4881, Mary E. McManmon at 571-272-6007, or Craig M. Schneider at 571-272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAILEY K. DO/Primary Examiner, Art Unit 3753